Citation Nr: 1028145	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from March 2002 to May 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  Via a program through Vocational Rehabilitation and 
Employment Services (VR&ES), the Veteran completed an Associate's 
degree in Legal Studies and a Bachelor of Science degree in 
Paralegal Studies, which he completed in June 2007.

2.  The evidence fails to establish that the Veteran's Bachelor 
of Science degree in Paralegal Studies was insufficient for him 
to gain entry into the legal assistant/paralegal field.

3.  In July 2008, the Veteran obtained gainful employment with 
the Social Security Administration as Legal Assistant (Case 
Tech), a position that his paralegal training specifically 
qualifies him for.  After a 60-day follow up in September 2008 
(at which the Veteran reported all was well with his new job), 
the Employment Counselor declared that the Veteran had been 
rehabilitated; the Veteran was informed that he could appeal this 
determination, but he did not do so.

4.  The evidence does not demonstrate that, at the time the 
Veteran requested the additional training in January 2008, or 
since that time, that his service-connected disabilities have 
worsened to the extent that the effects of the disabilities 
precluded him from performing the duties of the occupation for 
which he was found rehabilitated.

5.  The Veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation training under Chapter 31, Title 38 of the United 
States Code, have not been met.  38 U.S.C.A. § 3100 (West 2002 & 
Supp. 2008); 38 C.F.R. § 21.72, 21.283, 21.284, 21.362, 21.364 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to notify a 
claimant of information and evidence necessary to substantiate a 
claim for VA benefits, and to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 
(2010). The United States Court of Appeal for Veterans Claims 
(Court) has held, however, that VA's duties to notify and assist 
are inapplicable to matters of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  With regard 
to this claim, there is no debate as to the relevant facts.  
Rather, the issue turns on a simple application of the law to 
those facts.  Therefore, VA's duties under VCAA do not apply to 
this claim.

The Veteran seeks entitlement to additional vocational 
rehabilitation educational benefits pursuant to Chapter 31.

The record reflects that service connection is in effect for 
chondromalacia of the right and left knees and degenerative joint 
disease of the first metatarsophalangeal joint of the right and 
left feet, status post bunionectomy.  Both knee disabilities and 
the right foot disability are evaluated as 10 percent disabling 
and the left foot disability is evaluated as nondisabling for a 
combined rating of 30 percent.  

The Veteran was granted and participated in VA vocational 
rehabilitation and employment (VR&E) services.  In November 2003, 
a Rehabilitation Plan was completed which stated that the 
Veteran's objective for the vocational rehabilitation training 
was to obtain an AA/BBA in Marketing Management.  In March 2004, 
however, his vocational goal was changed to an Associates of Arts 
(AA) degree in Legal Assisting, which was thought would increase 
his employability.  Although at that time the Veteran expressed 
his interest in pursuing a Bachelors of Science (BS) in Paralegal 
Studies, approval of that was contingent upon the Veteran's 
successful completion of the AA degree in a timely manner, with 
sufficient creditable entitlement remaining.  The new 
Rehabilitation Plan filed in January 2004 stated that his program 
goal was to secure and maintain employment in the field of legal 
assisting or in a related position.  Thereafter, the Veteran 
participated in the vocational rehabilitation training.  He 
obtained an AS degree in Legal Assisting in August 2005 from 
Broward Community College.  

After six months of job seeking without finding employment, the 
Veteran was approved to proceed with additional education to 
obtain a Bachelor's Degree in Paralegal Studies.  The Veteran 
successfully completed the Bachelor's Degree in Paralegal Studies 
program at Nova University in June 2007.  His case was, 
therefore, moved to job-ready status, and his file transferred to 
an employment counselor.  The Veteran was also assigned to work 
with Workforce One, a placement service.  The Veteran initiated a 
job search but was initially solely applying for federal 
government positions.  

In January 2008, after not having found permanent employment, the 
Veteran requested additional education benefits in order to 
obtain a Mediator Master Degree Certificate in Conflict and 
Resolution at Nova Southeastern University claiming he is unable 
to be gainfully employed on his Bachelor's degree alone.  On 
February 8, 2008, the Veteran met with his Vocational 
Rehabilitation Counselor (VRC) and his Employment Counselor (EC) 
regarding his request for additional education.  At this meeting 
the Veteran claimed that he had been unable to obtain employment 
despite looking for the last six months (plus all the time he was 
in school).  The EC's note of this meeting indicates that the 
Veteran was interested in more education because he felt that a 
Masters degree would make him more marketable.  The VRC's note of 
this meeting indicates the Veteran was requesting to obtain a 
Master's Degree in Family Counseling and Mediation at Nova.  It 
was noted that the Veteran had not conducted an aggressive enough 
job search to show that education is keeping him from the 
workforce and justifying additional training.  It was further 
explained to the Veteran that a Masters and no experience would 
not guarantee him a job and may in fact exclude him from entry-
level jobs.  It was suggested that the Veteran seek an internship 
or volunteer work to gain experience.  As a result of this 
meeting, the Veteran agreed to conduct a more aggressive job 
search, submit weekly (instead of monthly) job search logs, and 
seek to obtain an internship or volunteer position in which he 
could gain some experience in his field.  He agreed to do this 
for two months before the matter would be revisited.  

Nevertheless, at the end of February, the Veteran requested that 
a decision be made immediately because he had to sign up for the 
certification program in conflict analysis and resolution in 
April otherwise he would have to wait until September to start 
the program.  He claimed that this certification would make him 
more marketable for hire to make up for his lack of experience.  
In March, he submitted an email in which he argued that he had 
conducted an aggressive job search without results since 2005 
when he finished his Associates degree.  He also stated that 
working as a volunteer or intern to gain experience "is not 
possible then or now as all legal fields within my area of 
law look at liability issues and the current recession 
crises."  (Emphasis in original.)  He requested that a decision 
be made now because of VA's approval time to be granted for the 
additional educational expenses in time for the start of the 
Summer session.  

By letter dated March 24, 2008, the Veteran was notified that his 
request for approval for a Graduate Certificate in Conflict 
Analysis and Resolution or in College Student Personnel 
Administration was denied.  In making this decision, the VRC 
relied upon information from Workforce One that the Veteran had 
been advised of the need for experience in the field and have 
provided him with suggestions on how to gain that experience, and 
their report that job leads for entry-level positions had been 
offered but he declined on the basis of salary.  In addition, 
although recommendations had been made for changes to his resume, 
the Veteran declined to do so.  Furthermore, the Veteran had been 
advised that higher education will not compensate for his lack of 
experience, and will in fact exclude him from entry-level jobs, 
and the longer he remains away from the workforce after 
graduation the more difficult it is to gain entry into the field.  
Although the VRC expressed understanding that accepting an entry-
level position may present financial hardship for the Veteran, 
she stated that he is qualified for entry into the occupation 
based upon his current level of education, and further efforts 
should be made to explore how to meet the required experience 
requirements.

The Veteran filed a Notice of Disagreement in April 2008.  In it, 
the Veteran claimed that the certificate degree programs would 
offer him on-the-job training and/or internship providing him 
with the experience the employers desire in Ombudsman, Mediator 
or Counselor fields.  He claimed that most employers 
preferred/required specialty education for entry level paralegals 
and that the lack of any additional or specialty experience was 
resulting in his failure to obtain employment claiming that most 
employers "prefer/demand that any new hired paralegals should be 
specialized within their nature of business needs, and although 
paralegals are educated in a variety of legal fields, the entry 
level positions are normally reserved for in-house legal clerks 
or legal secretaries within their firms who are more familiar 
with the business nature."

A May 2008 case note by the VRC indicated that the Veteran had 
failed to submit job logs for the last two months despite her 
contacting him and his last contact with Workforce One was over a 
month ago.  She also indicated that she had confirmed through the 
certifying official at Nova that the Veteran was currently 
enrolled in school, so the case would be staffed with a SVRC and 
considered for rehab closure as the Veteran was pursuing further 
education.  In a later May 17, 2008, case note it was related 
that the Veteran had responded to the VRC submitting his job 
logs.   Because the job logs failed to show the Veteran was 
searching aggressively (only eight applications in April and none 
in May and almost all for federal positions when there are ample 
job announcements in the legal field he should be applying for), 
because it did not appear that he was following anyone's guidance 
when conducting his job search, and because he was currently 
attending Nova towards additional training on his own, the VRC 
recommended to the SVRC that the Veteran's case be closed as 
successfully rehabilitated for pursuing further education, which 
decision the SVRC concurred with.  A letter was sent to the 
Veteran on May 17, 2008, proposing to close his case as 
successfully rehabilitated for pursuit of further education 
because he has completed the objectives of his Rehabilitation 
Plan and is currently pursuing further education on his own, and 
because he was not following the guidance of VR&E and Workforce 
One staff when conducting his job search.  The Veteran was given 
30 days to respond.  The Veteran did not respond, and that 
decision became final.

Despite the closing of the vocational training aspect of the 
Veteran's case, he continued to receive employment services.    
Subsequent case notes indicate that the Veteran had agreed to 
allow employment services to set up an internship for him so that 
he could gain some experience in the legal field.  His employment 
counselors were working really hard to arrange something in 
addition to continuing to forward job announcements to the 
Veteran.  They were close to arranging something with a private 
practicing attorney when the Veteran advised them that he had 
been selected for employment with the Social Security 
Administration for the position of Legal Assistant (Case Tech) 
OA, which the Veteran accepted.  The Veteran began this 
employment on July 21, 2008.  At this time, the Veteran submitted 
a letter via email thanking the VA staff for "all of your self-
sacrificing and willingness in devoted hours of going the extra 
mile to my personal employment."    

Case notes regarding the EC's 30 and 60-day follow ups indicate 
that the Veteran was having no problems with his new job, his 
employer was very satisfied with his performance, the position 
was entirely compatible with his limitations, and he was having 
no difficulties with regard to his disabilities.  The Veteran was 
advised of the status of his case, including the intent to close 
his file.  On September 19, 2008, the EC completed a 
Rehabilitation Certification Report.  With regard to his 
employment, the EC noted that the Veteran obtained employment as 
of July 20, 2008, with the Social Security Administration, under 
VRA, as a Legal Assistant-Case Tech, and that his education was a 
primary factor.  He noted that the Veteran was using skills 
directly related to his training and employment outcome 
processing Social Security benefit requests.  He further noted 
that the Veteran's disabilities are not aggravated by the nature 
of his job as this is a sedentary position, and he has an 
excellent working relationship with his supervisor and peers.  
Based upon the fact that the Veteran was earning a reasonable 
salary and did not require further Chapter 31 services, his file 
was being prepared for rehabilitation.  The EC noted that the 
Veteran was in full agreement with this decision.  By letter 
dated September 20, 2008, the Veteran was notified that he had 
completed his VR&E program and was being declared rehabilitated.

Despite having obtained employment, however, the Veteran 
expressed his desire to continue his appeal as to the denial of 
additional training.  A Statement of the Case was issued in 
October 2008 and the Veteran perfected his appeal by filing a VA 
Form 9 in November 2008.  In a statement attached thereto, the 
Veteran set forth his arguments as to why additional training 
should have been approved.  In addition, the Veteran appeared and 
testified at a Travel Board hearing before the undersigned in 
July 2009 at which he further laid out his arguments as to why 
the additional training should have been approved.  Although he 
admitted to currently working for the Social Security 
Administration, he claimed that the job duties are not legal in 
nature and that this job may cause future difficulties with his 
service-connected bilateral knee disabilities.  In addition to 
his testimony, the Veteran submitted additional evidence 
consisting of transcripts from Nova Southeastern University 
showing completion of a Bachelor's degree and six hours towards a 
Masters (major of Conflict Analysis and Resolution); Section 4, 
Paralegal Salary and Compensation Levels, of the 2008 National 
Utilization and Compensation Survey Report from the National 
Association of Legal Assistants; and printouts from USAJobs.com 
of job announcements for Paralegal Specialist positions.  The 
Board notes that the Veteran has provided a waiver of 
consideration of this evidence by the Agency of Original 
Jurisdiction pursuant to 38 C.F.R. § 20.1304 (c).  

Despite the fact that the Veteran's appeal arose while his VR&E 
case was still open, the Board cannot ignore the fact that the 
Veteran was determined to be rehabilitated in September 2008, and 
his case closed.  The Veteran at no time disagreed with that 
determination or the closing of his case.  Thus, that decision is 
final, and the Board is bound by the status of the Veteran's case 
as it stands now.  See 38 C.F.R. § 19.5 (2006) (the Board is 
bound by the laws and regulations applicable to the benefit 
sought).  Termination of rehabilitated status can only be done 
upon a showing of the reasons set forth in 38 C.F.R. § 21.284.  
For the following reasons, the Board finds that entitlement to 
termination of rehabilitated status has not been established.

The purpose of "rehabilitated" status is to identify those cases 
in which the goals of a rehabilitation program or a program of 
employment services have been substantially achieved.  38 C.F.R. 
§ 21.196(a).  A veteran's case shall be assigned to 
"rehabilitated" status from employment services status when his 
case meets the criteria for rehabilitation contained in 38 C.F.R. 
§ 21.283.

38 C.F.R. § 21.283 provides that, for purposes of Chapter 31, a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent feasible 
as described in paragraph (c), (d) or (e) of this section; (b) 
the term "suitably employed" includes employment in the 
competitive labor market, sheltered situations, or on a nonpaid 
basis which is consistent with the veteran's abilities, aptitudes 
and interests if the criteria contained in paragraph (c) (1) or 
(2) of this section are otherwise met.  38 C.F.R. § 21.283(c) 
provides for cases where rehabilitation to the point of 
employability has been achieved.  The veteran who has been found 
rehabilitated to the point of employability shall be declared 
rehabilitated if he or she: (1) Is employed in the occupational 
objective for which a program of services was provided or in a 
closely related occupation for at least 60 continuous days; (2) 
Is employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 60 
continuous days if the veteran concurs in the change and such 
employment: (i) Follows intensive, yet unsuccessful, efforts to 
secure employment for the veteran in the occupation objective of 
a rehabilitation plan for a closely related occupation contained 
in the veteran's rehabilitation plan; (ii) Is consistent with the 
veteran's aptitudes, interests, and abilities; and (iii) Utilizes 
some of the academic, technical or professional knowledge and 
skills obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the veteran's 
rehabilitation program under this chapter; and (ii) Achievement 
of employment consistent with the veteran's aptitudes, interests, 
and abilities will be enhanced by the completion of the 
additional education or training.
  
Initially, the Board notes that the Veteran had not asserted nor 
does the record show that his request for additional vocational 
rehabilitation training is due to any change in service-connected 
disabilities either before or after he attained rehabilitated 
status.

When the Veteran completed his BS, VA felt that he was job ready 
and transferred his case to employment services.  However, after 
searching for six months, the Veteran decided that he needed to 
continue his education in order to obtain a better paying job.  
His VRC disagreed and felt the evidence showed what he needed was 
experience, and recommended ways that he could obtain such 
experience such as through an internship or volunteer position.  
It is clear from the record that the VRC believed that additional 
education would not make the Veteran more marketable, but would 
actually make him less marketable.  The Veteran disagreed and 
clearly began the additional training he wanted on his own.  
Eventually, he agreed to an internship position as his employment 
counselors were clearly actively seeking to arrange something for 
him.

Before they could, however, the Veteran obtained the Legal 
Assistant (Case Tech) position with the Social Security 
Administration.  The evidence of record indicates that this 
position was compatible with his limitations due to his service-
connected disabilities and it was not having any negative effect 
on his disabilities.  Furthermore, despite the Veteran's 
testimony in July 2009, the evidence of record in September 2008 
indicates that the Veteran's position was employment in the 
occupational objective for which his program was provided or in a 
closely related occupation.  Thus, the Veteran had overcome his 
employment handicap to the maximum extent feasible as the goal of 
his rehabilitation program was substantially achieved.  38 C.F.R. 
§§ 21.196, 21.283.   He was found to be rehabilitated in 
September 2008, and his case was closed.  

The Veteran, however, continues to argue that he needs the 
additional training in order to obtain a job in the paralegal 
field.  He also now argues that his current position with Social 
Security Administration is not in fact a Legal Assistant 
position, but rather is merely a clerk type position not 
requiring use of his vocational training.  To the extent that the 
Veteran contends that he was not "rehabilitated;" he was notified 
in September 2008 of the determination that he was rehabilitated, 
and he did not appeal that determination.  Further, as noted, his 
educational objective goal was achieved, and he was ready for 
employment services in 2007.  The evidence establishes that, 
rather than seek an entry-level position requiring no experience, 
the Veteran consistently rejected advice to apply for entry-level 
positions because of financial concerns.  Rather he applied for 
positions that required experience he did not have because they 
offered a better salary.  He instead believed that he needed to 
obtain additional training to obtain a Masters degree or a 
certification in a specialty in order to be able to obtain 
employment.  The record even shows that he started to pursue the 
additional education on his own against his counselors' advice.  

Crucially, there is no evidence of record demonstrating that the 
Veteran's bachelor's degree is insufficient to obtain entry-level 
employment in the legal assistant or paralegal field.  Quite the 
opposite.  The evidence shows the counselors' belief that the 
Veteran was well-qualified for an entry-level position and that 
they recommended multiple potential positions to him; however, he 
rejected all suggestions to apply for them because of their low 
salaries.  (See emails between VA and Workforce One.)  The Board 
acknowledges that the Veteran submitted multiple emails in June 
2008 indicating he was declined for multiple positions, but these 
emails do not establish that the Veteran was not qualified for an 
entry-level position as a paralegal because of him only having a 
Bachelor's degree.  Furthermore, an April 2008 memo from his 
Workforce One counselor clearly indicates that she had 
"reiterated" to the Veteran on many occasions that it appeared 
his lack of experience in the field was what was holding him back 
from obtaining a "good paying job."  She also indicates that 
the Veteran had continually declined to pursue jobs he has been 
informed of due to the fact that these entry level positions 
(with no experience) do not pay very well and that she believed 
he was "wasting valuable time and the opportunity of gaining 
needed experience by not pursuing these job opportunities."  

Nevertheless, the Veteran obtained employment as a Legal 
Assistant with the Social Security Administration, which was 
determined to be consistent with his program objective, and was 
found to be rehabilitated.  Although the Veteran now claims that 
such job is not within his rehabilitation training, he has 
presented no evidence other than his statements to the contrary.  
As such, the Board finds that there is no basis to find that the 
Veteran has not been "rehabilitated."

In order to obtain reentrance into rehabilitation to the point of 
employability, i.e., receive an additional period of training or 
services, the evidence must show the following: (1) the veteran 
has a compensable service-connected disability and either; (2) 
the current facts, including any relevant medical findings, 
establish that his service-connected disability has worsened to 
the extent that the effects of the service-connected disability 
considered in relation to other facts precludes him from 
performing the duties of the occupation for which he previously 
was found rehabilitated; or (3) the occupation for which he 
previously was found rehabilitated under Chapter 31 is found to 
be unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with the 
aforementioned regulation, the Board finds that entitlement to 
reentrance into a rehabilitation program is not warranted.  The 
evidence in this regard does not reflect that the Veteran's 
service-connected disabilities, rated as 30 percent disabling 
combined, have worsened to the extent that their effects 
considered in relation to other facts preclude him from 
performing the duties of the occupation for which he previously 
was found rehabilitated.  The Board notes that the Veteran has 
not filed a claim for increased ratings for his service-connected 
disabilities since he began employment with the Social Security 
Administration, which is evidence against finding that any actual 
increase in disability has occurred.  Furthermore, the Veteran 
has not even alleged a current increase in disability, but rather 
a possible future effect.  The Veteran testified at the July 2009 
hearing that there may be a future effect on his ability to 
maintain his current employment because his current job requires 
him to stand at least six hours and this affects his service-
connected knee disabilities.  However, the Board cannot consider 
such an allegation as a basis for finding entitlement to 
reentrance into a rehabilitation program.  Possible future 
effects are not contemplated by the regulation, only current 
effects.  

Furthermore, the Veteran has failed to establish that the 
occupation for which he previously was found rehabilitated under 
Chapter 31 is found to be unsuitable on the basis of his specific 
employment handicap and capabilities.  In fact, he has not even 
made this argument and has expressed his continual desire to 
obtain a job in the paralegal field.

Thus, the competent evidence does not establish nor does the 
Veteran argue that his disabilities worsened to the extent that 
their effects, considered in relation to other facts, precluded 
him from performing the duties of the occupation for which he 
previously was found rehabilitated; nor does the evidence show 
that the occupation for which the Veteran previously was found 
rehabilitated under Chapter 31 was unsuitable on the basis of his 
specific employment handicap and capabilities.  38 C.F.R. § 
21.284(a)(2),(3).

The Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the assistance 
necessary to enable veterans to obtain and maintain suitable 
employment, and that this goal was met in this case.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
additional vocational rehabilitation training as the requisite 
provisions of 38 C.F.R. § 21.284 have not been met.


ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


